Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Subrogation, § 5*—when employer paying wages after notice of assignment not entitled to. Where an employer after notice of assignment of wages pays the employees their wages, he is not entitled to subrogation against the assignee where the assignors are legally liable for the amount of their loans and bound by their assignments. 3. Discovert, § 5*—when claim of right to, does not furnish ground for equitable relief. Equity will not entertain a bill upon complainant’s claim of a right to a discovery and an accounting, where its right thereto is predicated upon the claim that it has no means of knowing the number and amount of assignments of its employees’ wages and that it has paid its employees’ wages so assigned in order to retain their services and to prevent defendant using such assignments “to extort money to which he is not entitled,” it appearing complainant is not liable on any assignments of which it received no notice and the bill not alleging its inability to acquire such information from its employees or their assignee. 4. Equity, § 59*—multiplicity of suits. Equity will not take jurisdiction on the ground of multiplicity of suits, where the only suits that can be brought against complainant aré upon assignments of its employees’ wages and no one of such suits would settle any controversy of fact or law in the others, it also appearing that the complainant seeks to adjust in one suit by an accounting the several rights of action which it has voluntarily invited against itself by disregarding notices of what it admits were legal assignments, and as to which anything in the bill constituting a defense would be available at law. 5. Injunction, § 160*—sufficiency of verifiction of bill for prelim-nary injunction. A preliminary injunction will not be granted where the essential allegations are verified on information and belief.